DETAILED ACTION
Claim status

This action is in response to applicant filed on 03/10/2021. 
Claims 11-12 has been cancelled or previously cancelled.
Claims 1-10 and 13-22 are pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 03/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/523,013 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see remarks, filed 03/10/2021, with respect to rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Allowable Subject Matter
Claims 1-10 and 13-22 are allowed.

The reason for allowance is essentially the same given in parent application 16/055,789 (now US Patent 10/523,013) on the Notice of allowance dated 08/27/2019.\

Conclusion


PRIMARY REFERENCE (U.S. Pat. ["Pub." + Serial Number]) discloses a [taught elements or features]. However, the cited reference fail to individually disclose, or suggest when combined, a [missing/inventive feature].
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically [missing/inventive feature] in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689